Case 1:16-cv-01115-DJS Document 95-1 Filed 01/03/19 Page 1 of 3




                      EXHIBIT A
                 Case 1:16-cv-01115-DJS Document 95-1 Filed 01/03/19 Page 2 of 3


Neil Torczyner

From:                Neil Torczyner
Sent:                Wednesday, December 12, 2018 9:08 AM
To:                  'John D. Aspland'
Subject:             RE: Thevenin car picture


Hi John: 
 
From what he told me its microscopic, non destructive but I don’t have more than that.  
 
I know that your police department still has this as an open investigation for reasons that they cannot explain, but as you 
know in a conventional (i.e. non‐police) litigation if one side wants their expert to examine physical evidence the item is 
provided without a specific explanation in advance of how or what it is being examined for. That usually comes in the 
expert disclosure phase. 
 
Having said that, if I get more specific info I will pass it along. 
 
Neil 
 
 
 
Neil Torczyner 
 
T  516‐355‐9612 
F  516‐355‐9613 
ntorczyner@hkplaw.com 
3000 Marcus Ave  
2nd Floor, East Wing 
Lake Success, NY 11042                        
 
 
Please consider the environment before printing this email. 
 
IRS Circular 230 disclosure: To ensure compliance with requirements imposed by the IRS, we inform you that any tax 
advice contained in this communication (including any attachments) was not intended or written to be used, and cannot 
be used, for the purpose of (i) avoiding tax‐related penalties under federal, state or local tax law or (ii) promoting, 
marketing or recommending to another party any transaction or matter addressed herein. 
 
PLEASE TAKE NOTICE: The information transmitted is intended only for the person or entity to which it is addressed and 
may contain confidential and/or privileged material. Any review, retransmission, dissemination or other use of, or taking 
of any action in reliance upon, this information by persons or entities other than the intended recipient is prohibited. If 
you receive this transmission in error, please contact the sender immediately and delete the material from any 
computer. 
 
‐‐‐‐‐Original Message‐‐‐‐‐ 
From: John D. Aspland <jda@fmbf‐law.com>  
Sent: Tuesday, December 11, 2018 6:35 PM 
To: Neil Torczyner <ntorczyner@hkplaw.com> 
Subject: Re: Thevenin car picture 

                                                             1
                 Case 1:16-cv-01115-DJS Document 95-1 Filed 01/03/19 Page 3 of 3
 
Can you have him describe the type of testing so I can discuss it with my client 
 
John D. Aspland 
FitzGerald Morris Baker Firth 
Sent from my iPhone 
 
> On Dec 11, 2018, at 6:05 PM, Neil Torczyner <ntorczyner@hkplaw.com> wrote: 
> 
> Hi John: 
> 
> I spoke with my expert earlier this afternoon and he would prefer to have the bullets sent to him as he is concerned 
with his ability to arrange for lab access at the U in Albany. 
> 
> Since there is no official hold on evidence from the AG, I would like to arrange to have the bullets shipped to him 
sooner rather than later. 
> 
> Please let me know what we need to do in order to get this accomplished. 
> 
> Thank you 
> 
> Neil 
> 
> 
> Neil Torczyner 
> 
> T  516‐355‐9612 
> F  516‐355‐9613 
> ntorczyner@hkplaw.com 
> 3000 Marcus Ave 
> 2nd Floor, East Wing 
> Lake Success, NY 11042 
> 
> 
> Please consider the environment before printing this email. 
> 
> IRS Circular 230 disclosure: To ensure compliance with requirements imposed by the IRS, we inform you that any tax 
advice contained in this communication (including any attachments) was not intended or written to be used, and cannot 
be used, for the purpose of (i) avoiding tax‐related penalties under federal, state or local tax law or (ii) promoting, 
marketing or recommending to another party any transaction or matter addressed herein. 
> 
> PLEASE TAKE NOTICE: The information transmitted is intended only for the person or entity to which it is addressed 
and may contain confidential and/or privileged material. Any review, retransmission, dissemination or other use of, or 
taking of any action in reliance upon, this information by persons or entities other than the intended recipient is 
prohibited. If you receive this transmission in error, please contact the sender immediately and delete the material from 
any computer. 
> 
> ‐‐‐‐‐Original Message‐‐‐‐‐ 
> From: John D. Aspland <jda@fmbf‐law.com> 
> Sent: Tuesday, December 11, 2018 1:53 PM 
> To: Neil Torczyner <ntorczyner@hkplaw.com> 
> Subject: RE: Thevenin car picture 

                                                            2
